DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carswell (US – 2007/0205660 A1) and further in view of Balfour et al. (EP – 2949507 A1, for English, see US – 2017/0136932 A1).
As per claim 1, Carswell discloses Working Machine comprising:
providing a vehicle (10, Fig: 1) having a motor (13, Fig: 1), a front axle system (18, Fig: 1), a rear axle system (19, Fig: 1), wherein said front axle system has one or more front axle braking systems (56, 65, 66, Fig: 2) and said rear axle system has one or more rear axle braking systems ((56, 65, 66, Fig: 2).
Carswell discloses all the structural elements of the claimed invention but fails to explicitly disclose identifying when said vehicle is engaged in a digging operation;
disconnecting said front axle system or said rear axle system from driving engagement with said motor of said vehicle;
activating said one or more braking systems of said disconnect axle system to apply an amount of force to said disconnected axle system of said vehicle; and
applying an amount of torque with said motor to said axle system in driving engagement with said motor.
Balfour discloses Vehicle and Method of Controlling a Vehicle comprising:
identifying when said vehicle is engaged in a digging operation (These conditions may include that the vehicle 10 is substantially stationery, for example moving at a speed of less than 1 mph, that the transmission is in neutral and a material discharge request has been given, that is vehicle is engaged in an operation, [0039] and [0041];
disconnecting said front axle system or said rear axle system from driving engagement with said motor of said vehicle (to control operation of the power unit 25, the brake mechanism(s) 29, the inter-axle differential lock and other elements of the vehicle 10, [0039] and [0041];
activating said one or more braking systems of said disconnect axle system to apply an amount of force to said disconnected axle system of said vehicle; and
applying an amount of torque with said motor to said axle system in driving engagement with said motor ([0039] and [0041], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the working machine of the Carswell to include the operation procedure in which identifying when said vehicle is engaged in a digging operation, disconnecting said front axle system or said rear axle system from driving engagement with said motor of said vehicle, activating said one or more braking systems of said disconnect axle system to apply an amount of force to said disconnected axle system of said vehicle and applying an amount of torque with said motor to said axle system in driving engagement with said motor as taught by Balfour in order to the at least one brake mechanism is automatically engaged and the inter-axle differential is automatically locked and prevent from unwanted movement of the vehicle.

As per claim 2, Balfour further discloses the step of identifying whether or not said vehicle is moving when engaged in said digging operation identified ([0039] and [0041], fig: 1-2).

As per claim 3, Balfour further discloses determining said speed in which said vehicle is moving when engaged in said digging identified; and/or
determining said direction in which said vehicle is moving when engaged in said digging operation identified ([0039] and [0041], fig: 1-2).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carswell (US – 2007/0205660 A1) and further in view of Farmer et al. (US – 2016/0375880 A1).
As per claim 7, Carswell discloses Working Machine comprising:
one or more service brake hydraulic lines (line connected to the braking device 56, Fig: 2);
wherein one or more service brake assemblies (56, Fig: 2) are in fluid communication with at least a portion of said one or more service brake hydraulic lines (Fig: 2);
one or more power supply hydraulic lines (72, Fig: 2);
wherein said one or more power supply hydraulic lines are in fluid communication with at least a portion of a motor or pump having a line A and a Line B (line connected to the pump 36, Fig: 2).
Carswell discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein one or more brake pressure sensors are in fluid communication with at least a portion of said one or more service brake hydraulic lines by one or more brake pressure sensor hydraulic lines;
one or more adaptive park brake (APB) supply hydraulic lines;
one or more parking brake hydraulic lines;
wherein at least a portion of a first valve is in fluid communication with at least a portion of said one or more parking brake hydraulic lines and at least a portion of said one or more APB supply hydraulic lines; and
wherein at least a portion of one or more parking brake assemblies are in fluid communication with at least a portion of said one or more parking brake hydraulic lines.
Farmer discloses Simulated EH Braking System and Safety Protection comprising:
one or more brake pressure sensors are in fluid communication with at least a portion of said one or more service brake hydraulic lines by one or more brake pressure sensor hydraulic lines;
one or more adaptive park brake (APB) supply hydraulic lines (106, 108, Fig: 2);
one or more parking brake hydraulic lines (162, Fig: 2);
wherein at least a portion of a first valve (152, Fig: 2) is in fluid communication with at least a portion of said one or more parking brake hydraulic lines (160, 162, Fig: 2) and at least a portion of said one or more APB supply hydraulic lines (Fig: 2); and
wherein at least a portion of one or more parking brake assemblies (158, Fig: 2) are in fluid communication with at least a portion of said one or more parking brake hydraulic lines (162, Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the working machine of the Carswell to make the one or more brake pressure sensors are in fluid communication with at least a portion of said one or more service brake hydraulic lines by one or more brake pressure sensor hydraulic lines, one or more adaptive park brake (APB) supply hydraulic lines, one or more parking brake hydraulic lines, wherein at least a portion of a first valve is in fluid communication with at least a portion of said one or more parking brake hydraulic lines and at least a portion of said one or more APB supply hydraulic lines and wherein at least a portion of one or more parking brake assemblies are in fluid communication with at least a portion of said one or more parking brake hydraulic lines as taught by Farmer in order to provide the operator of a work machine such as the wheel loader 10 with a natural response to pressing the brake pedal 52 regardless of the current operating conditions and the available engine braking forces.

Allowable Subject Matter
Claims 4-6 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Yuet et al. (US – 2009/0318263 A1),
B: Kodaka Katsuaki (WO – 2008/072662 A1), and
C: Yuta Nakamura (WO – 2013/108888 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/           Examiner, Art Unit 3657            

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657